Exhibit 10.13

SENESCO TECHNOLOGIES, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of January 16, 2007 by
and between Senesco Technologies, Inc., a Delaware corporation (the “Company”),
and Jack Van Hulst (“Indemnitee”).

WHEREAS, Indemnitee is a director of the Company and performs valuable services
in such capacities for the Company;

WHEREAS, the Company and Indemnitee recognize the substantial increase in
corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and coverage of liability insurance may be limited;

WHEREAS, the Company and Indemnitee further recognize the difficulty in
obtaining liability insurance for its directors, officers, employees, agents and
fiduciaries, the significant increases in the cost of such insurance and the
general reductions in the coverage of such insurance;

WHEREAS, Indemnitee does not regard the current protection available as adequate
under the present circumstances, and the Indemnitee and other directors,
officers, employees, agents and fiduciaries of the Company may not be willing to
continue to serve in such capacities without additional protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and, in part, in
order to induce Indemnitee to continue to provide services to the Company as a
director, the Company wishes to provide for the indemnification and advancing of
expenses to Indemnitee to the maximum extent permitted by law.

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:


1.                                       INDEMNIFICATION.


(A)                                  INDEMNIFICATION OF EXPENSES.  THE COMPANY
SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW IF INDEMNITEE
WAS OR IS OR BECOMES A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, OR IS
THREATENED TO BE MADE A PARTY TO OR WITNESS OR OTHER PARTICIPANT IN, ANY
THREATENED, PENDING OR COMPLETED ACTION, SUIT, PROCEEDING OR ALTERNATIVE DISPUTE
RESOLUTION MECHANISM, OR ANY HEARING, INQUIRY OR INVESTIGATION THAT INDEMNITEE
IN GOOD FAITH BELIEVES MIGHT LEAD TO THE INSTITUTION OF ANY SUCH ACTION, SUIT,
PROCEEDING OR ALTERNATIVE DISPUTE RESOLUTION MECHANISM, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE, INVESTIGATIVE OR OTHER (HEREINAFTER A “CLAIM”) BY REASON OF (OR
ARISING IN PART OUT OF) ANY EVENT OR OCCURRENCE RELATED TO THE FACT THAT
INDEMNITEE IS


--------------------------------------------------------------------------------



OR WAS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY, OR ANY
SUBSIDIARY OF THE COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS
A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF ANOTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, OR BY REASON OF ANY
ACTION OR INACTION ON THE PART OF INDEMNITEE WHILE SERVING IN SUCH CAPACITY
(HEREINAFTER AN “INDEMNIFIABLE EVENT”) AGAINST ANY AND ALL EXPENSES (INCLUDING
ATTORNEYS’ FEES AND ALL OTHER COSTS, EXPENSES AND OBLIGATIONS INCURRED IN
CONNECTION WITH INVESTIGATING, DEFENDING, BEING A WITNESS IN OR PARTICIPATING IN
(INCLUDING ON APPEAL), OR PREPARING TO DEFEND, BE A WITNESS IN OR PARTICIPATE
IN, ANY SUCH ACTION, SUIT, PROCEEDING, ALTERNATIVE DISPUTE RESOLUTION MECHANISM,
HEARING, INQUIRY OR INVESTIGATION), JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID
IN SETTLEMENT (IF SUCH SETTLEMENT IS APPROVED IN ADVANCE BY THE COMPANY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD) OF SUCH CLAIM AND ANY FEDERAL,
STATE, LOCAL OR FOREIGN TAXES IMPOSED ON THE INDEMNITEE AS A RESULT OF THE
ACTUAL OR DEEMED RECEIPT OF ANY PAYMENTS UNDER THIS AGREEMENT (COLLECTIVELY,
HEREINAFTER “EXPENSES”), INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES
PAID OR PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH EXPENSES.  SUCH PAYMENT
OF EXPENSES SHALL BE MADE BY THE COMPANY AS SOON AS PRACTICABLE BUT IN ANY EVENT
NO LATER THAN THIRTY (30) DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR IS
PRESENTED TO THE COMPANY.


(B)                                 REVIEWING PARTY.  NOTWITHSTANDING THE
FOREGOING, (I) THE OBLIGATIONS OF THE COMPANY UNDER SECTION L(A) SHALL BE
SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY (AS DESCRIBED IN SECTION 10(E)
HEREOF) SHALL NOT HAVE DETERMINED (IN A WRITTEN OPINION, IN ANY CASE IN WHICH
THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION 1(C) HEREOF IS INVOLVED)
THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW,
AND (II) THE OBLIGATION OF THE COMPANY TO MAKE AN ADVANCE PAYMENT OF EXPENSES TO
INDEMNITEE PURSUANT TO SECTION 2(A) (AN “EXPENSE ADVANCE”) SHALL BE SUBJECT TO
THE CONDITION THAT, IF, WHEN AND TO THE EXTENT THAT THE REVIEWING PARTY
DETERMINES THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE SO INDEMNIFIED UNDER
APPLICABLE LAW, THE COMPANY SHALL BE ENTITLED TO BE REIMBURSED BY INDEMNITEE
(WHO HEREBY AGREES TO REIMBURSE THE COMPANY) FOR ALL SUCH AMOUNTS THERETOFORE
PAID; PROVIDED, HOWEVER, THAT IF INDEMNITEE HAS COMMENCED OR THEREAFTER
COMMENCES LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO SECURE A
DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER APPLICABLE LAW, ANY
DETERMINATION MADE BY THE REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE PERMITTED
TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND INDEMNITEE SHALL
NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY EXPENSE ADVANCE UNTIL A FINAL
JUDICIAL DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH ALL RIGHTS OF
APPEAL THEREFROM HAVE BEEN EXHAUSTED OR LAPSED). INDEMNITEE’S OBLIGATION TO
REIMBURSE THE COMPANY FOR ANY EXPENSE ADVANCE SHALL BE UNSECURED AND NO INTEREST
SHALL BE CHARGED THEREON.  IF THERE HAS NOT BEEN A CHANGE IN CONTROL (AS DEFINED
IN SECTION 10(C) HEREOF), THE REVIEWING PARTY SHALL BE SELECTED BY THE BOARD OF
DIRECTORS, AND IF THERE HAS BEEN SUCH A CHANGE IN CONTROL (OTHER THAN A CHANGE
IN CONTROL WHICH HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF
DIRECTORS WHO WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL), THE
REVIEWING PARTY SHALL BE THE INDEPENDENT LEGAL COUNSEL REFERRED TO IN SECTION
L(C) HEREOF.  IF THERE HAS BEEN NO DETERMINATION BY THE REVIEWING PARTY OR IF
THE REVIEWING PARTY DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE
PERMITTED TO BE INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE
SHALL HAVE THE RIGHT TO COMMENCE LITIGATION SEEKING AN INITIAL DETERMINATION BY
THE COURT OR CHALLENGING ANY SUCH DETERMINATION BY THE REVIEWING PARTY OR

2


--------------------------------------------------------------------------------



ANY ASPECT THEREOF, INCLUDING THE LEGAL OR FACTUAL BASES THEREFOR, AND THE
COMPANY HEREBY CONSENTS TO SERVICE OF PROCESS AND TO APPEAR IN ANY SUCH
PROCEEDING.  ANY DETERMINATION BY THE REVIEWING PARTY OTHERWISE SHALL BE
CONCLUSIVE AND BINDING ON THE COMPANY AND INDEMNITEE.


(C)                                  CHANGE IN CONTROL.  THE COMPANY AGREES THAT
IF THERE IS A CHANGE IN CONTROL OF THE COMPANY (OTHER THAN A CHANGE IN CONTROL
WHICH HAS BEEN APPROVED BY A MAJORITY OF THE COMPANY’S BOARD OF DIRECTORS WHO
WERE DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL) THEN WITH RESPECT TO
ALL MATTERS THEREAFTER ARISING CONCERNING THE RIGHTS OF INDEMNITEE TO PAYMENTS
OF EXPENSES AND EXPENSE ADVANCES UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR
UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS AS NOW OR HEREAFTER
IN EFFECT, THE COMPANY SHALL SEEK LEGAL ADVICE ONLY FROM INDEPENDENT LEGAL
COUNSEL (AS DEFINED IN SECTION 10(D) HEREOF) SELECTED BY INDEMNITEE AND APPROVED
BY THE COMPANY (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  SUCH
COUNSEL, AMONG OTHER THINGS, SHALL RENDER ITS WRITTEN OPINION TO THE COMPANY AND
INDEMNITEE AS TO WHETHER AND TO WHAT EXTENT INDEMNITEE WOULD BE PERMITTED TO BE
INDEMNIFIED UNDER APPLICABLE LAW.  THE COMPANY AGREES TO PAY THE REASONABLE FEES
OF THE INDEPENDENT LEGAL COUNSEL REFERRED TO ABOVE AND TO FULLY INDEMNIFY SUCH
COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES), CLAIMS,
LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ITS
ENGAGEMENT PURSUANT HERETO.


(D)                                 MANDATORY PAYMENT OF EXPENSES. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OTHER THAN SECTION 9
HEREOF, TO THE EXTENT THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE DISMISSAL OF AN ACTION WITHOUT
PREJUDICE, IN DEFENSE OF ANY ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION
REFERRED TO IN SECTION (1)(A) HEREOF OR IN THE DEFENSE OF ANY CLAIM, ISSUE OR
MATTER THEREIN, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES INCURRED BY
INDEMNITEE IN CONNECTION THEREWITH.


2.                                       EXPENSES; INDEMNIFICATION PROCEDURE.


(A)                                  ADVANCEMENT OF EXPENSES.  THE COMPANY SHALL
ADVANCE ALL EXPENSES INCURRED BY INDEMNITEE.  THE ADVANCES TO BE MADE HEREUNDER
SHALL BE PAID BY THE COMPANY TO INDEMNITEE AS SOON AS PRACTICABLE BUT IN ANY
EVENT NO LATER THAN FIVE (5) DAYS AFTER WRITTEN DEMAND BY INDEMNITEE THEREFOR TO
THE COMPANY.


(B)                                 NOTICE/COOPERATION BY INDEMNITEE. 
INDEMNITEE SHALL, AS A CONDITION PRECEDENT TO INDEMNITEE’S RIGHT TO BE
INDEMNIFIED UNDER THIS AGREEMENT, GIVE THE COMPANY NOTICE IN WRITING AS SOON AS
PRACTICABLE OF ANY CLAIM MADE AGAINST INDEMNITEE FOR WHICH INDEMNIFICATION WILL
OR COULD BE SOUGHT UNDER THIS AGREEMENT.  NOTICE TO THE COMPANY SHALL BE
DIRECTED TO THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AT THE ADDRESS SHOWN ON
THE SIGNATURE PAGE OF THIS AGREEMENT (OR SUCH OTHER ADDRESS AS THE COMPANY SHALL
DESIGNATE IN WRITING TO INDEMNITEE).  IN ADDITION, INDEMNITEE SHALL GIVE THE
COMPANY SUCH INFORMATION AND COOPERATION AS IT MAY REASONABLY REQUIRE AND AS
SHALL BE WITHIN INDEMNITEE’S POWER.


(C)                                  NO PRESUMPTIONS; BURDEN OF PROOF.  FOR
PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM, ACTION, SUIT OR
PROCEEDING, BY JUDGMENT, ORDER, SETTLEMENT (WHETHER WITH

3


--------------------------------------------------------------------------------



OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO CONTENDERE, OR
ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET ANY
PARTICULAR STANDARD OF CONDUCT OR HAVE ANY PARTICULAR BELIEF OR THAT A COURT HAS
DETERMINED THAT INDEMNIFICATION IS NOT PERMITTED BY APPLICABLE LAW.  IN
ADDITION, NEITHER THE FAILURE OF THE REVIEWING PARTY TO HAVE MADE A
DETERMINATION AS TO WHETHER INDEMNITEE HAS MET ANY PARTICULAR STANDARD OF
CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL DETERMINATION BY THE
REVIEWING PARTY THAT INDEMNITEE HAS NOT MET SUCH STANDARD OF CONDUCT OR DID NOT
HAVE SUCH BELIEF, PRIOR TO THE COMMENCEMENT OF LEGAL PROCEEDINGS BY INDEMNITEE
TO SECURE A JUDICIAL DETERMINATION THAT INDEMNITEE SHOULD BE INDEMNIFIED UNDER
APPLICABLE LAW, SHALL BE A DEFENSE TO INDEMNITEE’S CLAIM OR CREATE A PRESUMPTION
THAT INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE
ANY PARTICULAR BELIEF.  IN CONNECTION WITH ANY DETERMINATION BY THE REVIEWING
PARTY OR OTHERWISE AS TO WHETHER THE INDEMNITEE IS ENTITLED TO BE INDEMNIFIED
HEREUNDER, THE BURDEN OF PROOF SHALL BE ON THE COMPANY TO ESTABLISH THAT
INDEMNITEE IS NOT SO ENTITLED.


(D)                                 NOTICE TO INSURERS.  IF, AT THE TIME OF THE
RECEIPT BY THE COMPANY OF A NOTICE OF A CLAIM PURSUANT TO SECTION 2(B) HEREOF,
THE COMPANY HAS LIABILITY INSURANCE IN EFFECT WHICH MAY COVER SUCH CLAIM, THE
COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH CLAIM TO THE
INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE RESPECTIVE
POLICIES.  THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR DESIRABLE ACTION
TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL AMOUNTS PAYABLE
AS A RESULT OF SUCH ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION IN
ACCORDANCE WITH THE TERMS OF SUCH POLICIES.  NOTHING IN THIS SECTION 2(D) SHALL
LIMIT THE COMPANY’S OBLIGATIONS AS OTHERWISE PROVIDED FOR HEREIN, INCLUDING THE
COMPANY’S OBLIGATION TO PAY EXPENSES UNDER SECTION 1(B) OR TO ADVANCE EXPENSES
UNDER SECTION 2(A).


(E)                                  SELECTION OF COUNSEL.  IN THE EVENT THE
COMPANY SHALL BE OBLIGATED HEREUNDER TO PAY THE EXPENSES OF ANY ACTION, SUIT,
PROCEEDING, INQUIRY OR INVESTIGATION, THE COMPANY, IF APPROPRIATE, SHALL BE
ENTITLED TO ASSUME THE DEFENSE OF SUCH ACTION, SUIT, PROCEEDING, INQUIRY OR
INVESTIGATION WITH COUNSEL APPROVED BY INDEMNITEE, UPON THE DELIVERY TO
INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION SO TO DO.  AFTER DELIVERY OF SUCH
NOTICE, APPROVAL OF SUCH COUNSEL BY INDEMNITEE AND THE RETENTION OF SUCH COUNSEL
BY THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO INDEMNITEE UNDER THIS
AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY INDEMNITEE WITH
RESPECT TO THE SAME ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION; PROVIDED
THAT, (I) INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY INDEMNITEE’S COUNSEL IN ANY
SUCH ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION AT INDEMNITEE’S EXPENSE
AND (II) IF (A) THE EMPLOYMENT OF COUNSEL BY INDEMNITEE HAS BEEN PREVIOUSLY
AUTHORIZED BY THE COMPANY, (B) INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT
THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE COMPANY AND INDEMNITEE IN THE
CONDUCT OF ANY SUCH DEFENSE, OR (C) THE COMPANY SHALL NOT CONTINUE TO RETAIN
SUCH COUNSEL TO DEFEND SUCH ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION,
THEN THE FEES AND EXPENSES OF INDEMNITEE’S COUNSEL SHALL BE AT THE EXPENSE OF
THE COMPANY.

4


--------------------------------------------------------------------------------



3.                                       ADDITIONAL INDEMNIFICATION RIGHTS;
NONEXCLUSIVITY.


(A)                                  SCOPE.  THE COMPANY HEREBY AGREES TO
INDEMNIFY THE INDEMNITEE TO THE FULLEST EXTENT PERMITTED BY LAW, NOTWITHSTANDING
THAT SUCH INDEMNIFICATION IS NOT SPECIFICALLY AUTHORIZED BY THE OTHER PROVISIONS
OF THIS AGREEMENT, THE COMPANY’S CERTIFICATE OF INCORPORATION, THE COMPANY’S
BY-LAWS OR BY STATUTE.  IN THE EVENT OF ANY CHANGE AFTER THE DATE OF THIS
AGREEMENT IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH EXPANDS THE RIGHTS OF THE
CORPORATION TO INDEMNIFY A MEMBER OF ITS BOARD OF DIRECTORS OR AN OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY, IT IS THE INTENT OF THE PARTIES HERETO THAT
INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS AFFORDED BY SUCH
CHANGE.  IN THE EVENT OF ANY CHANGE IN ANY APPLICABLE LAW, STATUTE OR RULE WHICH
NARROWS THE RIGHTS OF THIS COMPANY TO INDEMNIFY A MEMBER OF ITS BOARD OF
DIRECTORS OR AN OFFICER, EMPLOYEE, AGENT OR FIDUCIARY, SUCH CHANGE, TO THE
EXTENT NOT OTHERWISE REQUIRED BY SUCH LAW, STATUTE OR RULE TO BE APPLIED TO THIS
AGREEMENT, SHALL HAVE NO EFFECT ON THIS AGREEMENT OR THE PARTIES’ RIGHTS AND
OBLIGATIONS HEREUNDER.


(B)                                 NONEXCLUSIVITY.  THE INDEMNIFICATION
PROVIDED BY THIS AGREEMENT SHALL BE IN ADDITION TO ANY RIGHTS TO WHICH
INDEMNITEE MAY BE ENTITLED UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION, ITS
BY-LAWS, ANY AGREEMENT, ANY VOTE OF SHAREHOLDERS OR DISINTERESTED DIRECTORS, THE
RELEVANT BUSINESS CORPORATION LAW OF THE COMPANY’S STATE OF INCORPORATION, OR
OTHERWISE.  THE INDEMNIFICATION PROVIDED UNDER THIS AGREEMENT SHALL CONTINUE AS
TO INDEMNITEE FOR ANY ACTION TAKEN OR NOT TAKEN WHILE SERVING IN AN INDEMNIFIED
CAPACITY EVEN THOUGH INDEMNITEE MAY HAVE CEASED TO SERVE IN SUCH CAPACITY.

4.                                       No Duplication of Payments.  The
Company shall not be liable under this Agreement to make any payment in
connection with any action, suit, proceeding, inquiry or investigation made
against Indemnitee to the extent Indemnitee has otherwise actually received
payment (under any insurance policy, Certificate of Incorporation, By-laws or
otherwise) of the amounts otherwise indemnifiable hereunder.

5.                                       Partial Indemnification.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of Expenses in the investigation, defense, appeal
or settlement of any civil or criminal action, suit, proceeding, inquiry or
investigation, but not, however, for all of the total amount thereof, the
Company shall nevertheless indemnify Indemnitee for the portion of such Expenses
to which Indemnitee is entitled.

6.                                       Mutual Acknowledgment.  Both the
Company and Indemnitee acknowledge that in certain instances, Federal law or
applicable public policy may prohibit the Company from indemnifying its
directors, officers, employees, agents or fiduciaries under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.

5


--------------------------------------------------------------------------------


7.                                       Liability Insurance.  To the extent the
Company maintains liability insurance applicable to directors, officers,
employees, agents or fiduciaries, Indemnitee shall be covered by such policies
in such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors, if Indemnitee
is a director; or of the Company’s officers, if Indemnitee is not a director of
the Company but is an officer; or of the Company’s key employees, agents or
fiduciaries, if Indemnitee is not an officer or director but is a key employee,
agent or fiduciary.

8.                                       Exceptions.  Any other provision herein
to the contrary notwithstanding, the Company shall not be obligated pursuant to
the terms of this Agreement:

(a)                                  Excluded Action or Omissions.  To indemnify
Indemnitee for acts, omissions or transactions from which Indemnitee may not be
relieved of liability under applicable law.

(b)                                 Claims Initiated by Indemnitee.  To
indemnify or advance expenses to Indemnitee with respect to proceedings or
claims initiated or brought voluntarily by Indemnitee and not by way of defense,
except (i) with respect to proceedings brought to establish or enforce a right
to indemnification under this Agreement or any other agreement or insurance
policy or under the Company’s Certificate of Incorporation or By-laws now or
hereafter in effect relating to Claims for Indemnifiable Events, (ii) in
specific cases if the Board of Directors has approved the initiation or bringing
of such suit, or (iii) as otherwise required under the applicable provisions of
the business corporation law of the Company’s state of incorporation, regardless
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be.


(C)                                  LACK OF GOOD FAITH.  TO INDEMNIFY
INDEMNITEE FOR ANY EXPENSES INCURRED BY THE INDEMNITEE WITH RESPECT TO ANY
PROCEEDING INSTITUTED BY INDEMNITEE TO ENFORCE OR INTERPRET THIS AGREEMENT, IF A
COURT OF COMPETENT JURISDICTION DETERMINES THAT EACH OF THE MATERIAL ASSERTIONS
MADE BY THE INDEMNITEE IN SUCH PROCEEDING WAS NOT MADE IN GOOD FAITH OR WAS
FRIVOLOUS; OR


(D)                                 CLAIMS UNDER SECTION 16(B).  TO INDEMNIFY
INDEMNITEE FOR EXPENSES AND THE PAYMENT OF PROFITS ARISING FROM THE PURCHASE AND
SALE BY INDEMNITEE OF SECURITIES IN VIOLATION OF SECTION 16(B) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), OR ANY SIMILAR SUCCESSOR
STATUTE.

9.                                       Period of Limitations.  No legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s estate, spouse, heirs, executors or
personal or legal representatives after the expiration of two (2) years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two (2)-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.

6


--------------------------------------------------------------------------------


10.                                 Construction of Certain Phrases.

(a)                                  For purposes of this Agreement, references
to the “Company” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
agents or fiduciaries, so that if Indemnitee is or was a director, officer,
employee, agent or fiduciary of such constituent corporation, or is or was
serving at the request of such constituent corporation as a director, officer,
employee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise, Indemnitee shall stand in the
same position under the provisions of this Agreement with respect to the
resulting or surviving corporation as Indemnitee would have with respect to such
constituent corporation if its separate existence had continued.

(b)                                 For purposes of this Agreement, references
to “other enterprises” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee, agent or fiduciary
of the Company which imposes duties on, or involves services by, such director,
officer, employee, agent or fiduciary with respect to an employee benefit plan,
its participants or its beneficiaries; and if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan, Indemnitee shall be
deemed to have acted in a manner “not opposed to the best interests of the
Company” as referred to in this Agreement.

(c)                                  For purposes of this Agreement a “Change in
Control” shall be deemed to have occurred if (i) any “person” (as such term is
used in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the shareholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as determined in accordance with
Rule 13d-3 under said Exchange Act), directly or indirectly, of securities of
the Company representing more than twenty percent (20%) of the total voting
power represented by the Company’s then outstanding Voting Securities, (ii)
during any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Company and any new
director whose election by the Board of Directors or nomination for election by
the Company’s shareholders was approved by a vote of at least two thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof, or (iii) the
shareholders of the Company approve a merger or consolidation of the Company
with any other corporation other than a merger or consolidation which would
result in the Voting Securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 80% of

7


--------------------------------------------------------------------------------


the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of (in one transaction or a series of transactions) all or substantially
all of the Company’s assets.

(d)                                 For purposes of this Agreement, “Independent
Legal Counsel” shall mean an attorney or firm of attorneys, selected in
accordance with the provisions of Section 1(c) hereof, who shall not have
otherwise performed services for the Company or Indemnitee within the last three
years (other than with respect to matters concerning the rights of Indemnitee
under this Agreement, or of other indemnitees under similar indemnity
agreements).


(E)                                  FOR PURPOSES OF THIS AGREEMENT, A
“REVIEWING PARTY” SHALL MEAN ANY APPROPRIATE PERSON OR BODY CONSISTING OF A
MEMBER OR MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS OR ANY OTHER PERSON OR
BODY APPOINTED BY THE BOARD OF DIRECTORS WHO IS NOT A PARTY TO THE PARTICULAR
CLAIM FOR WHICH INDEMNITEE IS SEEKING INDEMNIFICATION, OR INDEPENDENT LEGAL
COUNSEL.


(F)                                    FOR PURPOSES OF THIS AGREEMENT, “VOTING
SECURITIES” SHALL MEAN ANY SECURITIES OF THE COMPANY THAT VOTE GENERALLY IN THE
ELECTION OF DIRECTORS.

11.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall constitute an
original.

12.                                 Binding Effect; Successors and Assigns. 
This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns,
including any direct or indirect successor by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company, spouses, heirs, and personal and legal representatives.  The Company
shall require and cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all, substantially all, or a substantial
part, of the business and/or assets of the Company, by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. 
This Agreement shall continue in effect regardless of whether Indemnitee
continues to serve as a director of the Company or of any other enterprise at
the Company’s request.

13.                                 Attorneys’ Fees.  In the event that any
action is instituted by Indemnitee under this Agreement or under any liability
insurance policies maintained by the Company to enforce or interpret any of the
terms hereof or thereof, Indemnitee shall be entitled to be paid all Expenses
incurred by Indemnitee with respect to such action, regardless of whether
Indemnitee is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless as a part of such
action the court of competent jurisdiction over such action determines that each
of the material assertions made by Indemnitee as a basis for such action were

8


--------------------------------------------------------------------------------


not made in good faith or were frivolous.  In the event of an action instituted
by or in the name of the Company under this Agreement to enforce or interpret
any of the terms of this Agreement, Indemnitee shall be entitled to be paid all
Expenses incurred by Indemnitee in defense of such action (including costs and
expenses incurred with respect to Indemnitee’s counterclaims and cross-claims
made in such action), and shall be entitled to the advancement Expenses with
respect to such action, unless as a part of such action the court having
jurisdiction over such action determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.

14.                                 Notice.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (i) if delivered by hand and receipted for by the party
addressee, on the date of such receipt, or (ii) if mailed by domestic certified
or registered mail with postage prepaid, on the third business day after the
date postmarked.  Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice.

15.                                 Consent to Jurisdiction.  The Company and
Indemnitee each hereby irrevocably consent to the jurisdiction of the courts of
the State of New Jersey for all purposes in connection with any action or
proceeding which arises out of or relates to this Agreement and agree that any
action instituted under this Agreement shall be commenced, prosecuted and
continued only in the Superior Court of the State of New Jersey in and for
Mercer County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

16.                                 Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) are
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitations, each portion
of this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

17.                                 Choice of Law.  This Agreement shall be
governed by and its provisions construed and enforced in accordance with the
laws of the State of New Jersey, as applied to contracts between New Jersey
residents, entered into and to be performed entirely within the State of New
Jersey, without regard to the conflict of laws principles thereof.

18.                                 Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.

9


--------------------------------------------------------------------------------


19.                                 Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by both the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

20.                                 Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto.

21.                                 No Construction as Employment Agreement. 
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ of the Company or any of its subsidiaries.

**********

10


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

SENESCO TECHNOLOGIES, INC.

 

 

 

 

 

/s/ Sascha P. Fedyszyn

 

 

By:

Sascha P. Fedyszyn

 

Title:

Vice President of Corporate Development and

 

 

Secretary

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

 

(signature)

 

 

 

 

 

 

 

 

(print name)

 

 

 

 

 

 

 

 

(address)

 

 

 


--------------------------------------------------------------------------------